                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


LANCE KERRY CARLSON,                           Case No. CV-20-082-H-SEH

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ANDREW M. SAUL,
COMMISSIONER OF SOCIAL
SECURITY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 13), The
 ALJ's decision is REVERSED. The case is REMANDED with instructions to
 award disability benefits to Carlson.

        Dated this 17th day of June 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
